By the Court,

Nelson, Ch. J.
It may be useful for the information of trustees of school districts to give the views of the court upon the several questions raised in this case, though all of them are not material to its decision. The system has become somewhat complicated, the duties of these *268officers often difficult, and involving considerable responsibility. Their conduct should always be viewed with indulgence, and is entitled to the most charitable intendments of the law.
1. The division of the district in 1824, by which the plaintiff was separated from No. 1, was never carried .into effect by an organization of the new one (No. 4). ii does not appear that any notice was given by the commissioners for that purpose according to the act, 1 R. S. 477, § 55; the old organization has continued down to the present time. The division was inchoate and never completed, and was practically abandoned.
2. The authority to vote a tax for repairs is express and unqualified, § 61, sub. 5, p. 478, and no time is specified in the act when or within which the money must be raised: it necessarily rests in the discretion of the meeting. It would have been wise, perhaps, to have limited the time by law. Whether an abuse can be otherwise reached, it is not important now to inquire. The moneys by the vote in question were not to be collected until the repairs were done, which in itself was unobjectionable—at least, so far as respected the tax payers. The delay, certainly, could do no harm to them, inasmuch as it does not appear that their rates were thereby increased. By the 92d §, p. 483, the tax shall be assessed, and list made [ *269 ] out by the trustees *within a month after the same is voted, so that the persons voting the tax must pay it; it was so made out here. The time was sufficiently definite, to enable the trustees to make the collection within the spirit of the vote. They contract for and superintend the repairs, and must know best when the work is done. It was, doubtless, for this reason the time for collection was left open ; and that to a vote in due form, an intimation was added to delay the collection till the money was wanted.
3. If the vote to raise the tax be in pursuance of the statute, then it follows there was sufficient foundation for the warrant in that respect.
4. Sec. 98, p. 484, provides that the warrant annexed to the tax rate shall be under the hands and seals of the trustees, or a majority of them. Here a majority signed, which satisfies the statute. By § 102, if the money shall not be paid by the persons named in the tax list, or collected within the time limited in the warrant, (thirty days after its delivery,) the trustees may renew it, &c. Trustees here mentioned, obviously refer to the same body authorized to issue the warrant, and the same number that can issue may renew it.
5. It is said the renewal was void, as no warrant had been previously issued. The renewal is in fact but a re-issuing of the process, and I perceive no reason against regarding it as an original issuing. Nor can the difference be material whether it lies in the hands of the trustees for a time, and is then revived by renewal, or in the hands of the collector unexecuted, which *269confessedly would justify it. There is no limitation in the act as to the number of renewals, and I do not perceive any objection to its being renewed oftener than once. Such was always the practice in respect to justices’ executions, though I admit the language of that act is somewhat more explicit. The case of issuing a second venire in a justice’s court is perhaps more analogous. It follows from the above views that the judgment must be reversed.
As to the other questions raised in the bill of exceptions: 1. The G. P. decided that the tax list was properly made *out, [ *270 ] which is said to be erroneous. The taxes are to be apportioned on all the taxable inhabitants within the district according to the valuation of their taxable property, § 86, p. 482, which is to be ascertained from the last assessment roll as far as practicable; beyond this, the trustees are to make a valuation from the best evidence in their power. § 90, p. 485. In Easton v. Callender, 11 Wendell, 90, we held that this duty of the trustees is in its nature quasi judicial, and that the trustees are not personally responsible for errors or mistakes in the discharge of it. For aught I can discover in the bill of exceptions, the ruling was correct on this point. Whether an apportionment of the tax by two of the trustees, in the absence of the other, is valid, may be a question. I will not now express a definite opinion upon it. If the third did not participate in the act, in order to bring up the point, in its broadest aspect, it should be shown, if the fact be so, that he was notified, and refused or neglected to attend.
2. The form of the warrant is well enough ; and as to the mode of enforcing it,, the collector is referred to the law respecting the duties of these, officers under a warrant from the supervisors. There the steps required are specifically pointed out in the law. 1 R. S. 386, § 37; also p. 387, § 1, 2, 3, 4, and in connection, p. 478, § 98, 99, 100.
3. The proof in respect to an alteration of the tax list after renewal of the warrant is quite unintelligible. I am unable to comprehend the point, and shall therefore only say, that a reduction of one dollar in the plaintiff’s tax cannot surely be a ground of complaint on his part.
Judgment reversed; venire de novo by Essex common pleas; costs to abide event.